It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed; for the reason the surety, The New Amsterdam Casualty Company, in its election to complete the contract of the contractor, S. W. Parshall and Edward P. Parshall partners engaged in business as S. W. Parshall & Son, received the contract subject to all valid liens then attaching or that might thereafter be perfected against it; for the further reason that under the ruling of this court in the case of Royal Indemnity Co. v. Northern Ohio Granite & Stone Co., 100 Ohio St., 373, The New Amsterdam Casualty Company is liable upon its bond for the material and labor furnished S. W. Parshall & Son under its contract with the city of Akron and can*518not invoke the equitable doctrine of subrogation against its plain legal obligation; and for the further reason that the doctrine of subrogation will not be applied to prefer one creditor over another where an inequitable result will be accomplished thereby.
Cause remanded to the court of common pleas of Summit county for further proceedings according to law.

Judgment reversed and cause remanded.

Nichols, C. J., Jones, Matthias, Johnson, Robinson and Merrell, JJ., concur.